Beck, J.
1. The corporate limits of the City of Gainesville having been prescribed by an act of the legislature (Acts 1877, p. 163), they would not be contracted by mere acquiescence of the city council in a survey which fixed and marked limits of less extent than those prescribed and established by the legislative act, even though such survey had been authorized by an ordinance of the city council and acquiesced in for a period of thirty years. Norrell v. Augusta Railway & Electric Co., 116 Ga. 313; 20 Am. & Eng. Ency. of Law, 1150.
2. A part of the evidence introduced to prove the making of a certain survey, and the marking of the lines thereof by posts, being competent and admissible, it was not error to overrule an objection based on the ground that the evidence was illegal, which went to the whole of the evidence, and did not point out that part which was illegal and inadmissible. The proper practice is to point out the inadmissible portion and object to it specifically. Ray v. Camp, 110 Ga. 818.
3. It being a material subject of inquiry whether or not a building was within the limits of a certain survey, it was error for the trial court to permit a witness, over proper objection made, to testify that the surveyor had told him that the building was included in the lines fixed by that survey.
4. Before the defendant can be convicted of a violation of an ordinance of the City of Gainesville, it should be made to appear by competent and sufficient evidence that the act alleged to have been done in violation of such ordinance was within the limits of said city as prescribed in its charter. Judgment reversed.

All the Justices concur.